DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 29-31, 34-36, 44 and 70-73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	The claims are directed to a method of reducing infectivity of a virus particle comprising an ERGIC-53 polypeptide, the method comprising: 
contacting the virus particle comprising the ERGIC-53 polypeptide with an inhibitory compound that does one or more of: specifically binds in and sterically blocks the coding region determinant (CRD) of the ERGIC-53 polypeptide amino acid sequence, thereby reducing infectivity of the virus particle.
	The written description rejection is made because the claims are interpreted as being drawn to a method using a genus of inhibitory compounds which possess the function of reducing infectivity of a virus particle comprising an ERGIC-53 polypeptide by binding in or sterically blocking the coding region determinant (CRD) of the ERGIC-53 polypeptide amino acid sequence.  
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the specification demonstrates that soluble MCFD2 (sMCFD2) can interact with ERGIC-53 and arenaviruses to inhibit virus infectivity.  However, the specification does not describe any other inhibitory compound (applied to a virus particle comprising ERGIC-53) that reduces the infectivity of a virus particle comprising an ERGIC-53 polypeptide.  There is no disclosure of sufficient characteristics of the claimed genus of inhibitory compounds to allow persons of ordinary skill in the art to recognize that applicants were in possess of the claimed genus of inhibitory compounds.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  
	Regarding claim 35, applicant has not provided the structure of a single “functional variant” of ERGIC-53 that can be incorporated into a viral particle and that can be inhibited by the inhibitory compound.  As for the new limitation reciting that the variant has at least 95% sequence identity to SEQ ID NO: 3, while one would be able to construct variants of SEQ ID NO: 3 and test them for their ability to bind in or sterically block the coding region determinant (CRD) of the ERGIC-53 polypeptide, this process of guesswork does not put one in possession of the genus of variant polypeptides used in the method.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the ERGIC-53 protein (i.e., SEQ ID NO:3).  There is no disclosure of any particular portion of the structure that must be conserved or that can be 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of functional equivalents.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
Given that the specification has only described the structure and function of SEQ ID NO:3, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Response to Arguments
In the reply dated November 27, 2020, applicant argues that the added limitation specifying that the inhibitory compound binds in and/or sterically blocks the CRD of the ERGIC-53 polypeptide overcomes the outstanding written description rejection.  Applicant’s arguments have been fully considered and not found persuasive. 
	As outlined in the rejection above, the specification demonstrates that soluble MCFD2 (sMCFD2) can interact with ERGIC-53 and arenaviruses to inhibit virus infectivity.  However, the specification does not describe any other inhibitory compound (applied to a virus particle comprising ERGIC-53) that 
Applicant has only provided the function of the inhibitory compound and the structure to which it binds.  However, applicant has not provided the structure for any inhibitory compounds (e.g., antibodies, small molecules, or polynucleotides).  Further the courts has established that a definition by function alone is not sufficient to provide written description.  See EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406 [A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is].

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more 




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648